Per Curiam.
The Connecticut Mutual Life Insurance Co. duly recovered a judgment against Edward J. Schurmeier, and other heirs of John Schurmeier, deceased, principal debtors, and plaintiff in this action, United States Eidelity & Guam anty Co., as surety. The judgment was affirmed upon appeal to this court, 125 Minn. 368, 147 N. W. 246. Thereafter plaintiff herein, the surety, brought this action to compel the insurance company, the judgment creditor, to satisfy its judgment out of the property of the principal debtors, the Sehurmeiers, and applied to the court below for an order restraining it from attempting to collect the same from the surety, and also restraining it from making an application to the state insurance commissioner for a revocation of the license of the surety to do business in this state, for its failure to pay the judgment; and that each and all of the defendants be so restrained pending the determination of the action. The application was denied and plaintiff appealed to this court. It applied here for a restraining order to the same effect as that denied by the district court, and an order to show cause why such an order should not be granted was issued and served upon the parties, including the state insurance commissioner.
After hearing the parties, it is ordered that the order to show cause be and the same hereby is in all things discharged.
If a surety against whom a valid judgment has been rendered may, in any ease, delay payment thereof by the aid of the restraining power of the court *530pending the determination of an action by the surety to compel the principal debtor to pay the same, the facts herein involved do not present a case for such relief.
Order discharged.